Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jessie Dwight Baker, Appellant                         Appeal from the 115th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14342).
 No. 06-17-00194-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                        Justice Moseley and Justice Burgess
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jessie Dwight Baker, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 23, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk